COX, Chief Judge
(concurring in the result):
I do not view this case as a First Amendment case; accordingly I concur in the result.
Article V, American Articles of War of 1775 (enacted June 30,1775), provided:
Any officer or soldier, who shall begin, excite, cause, or join in any mutiny or sedition, in the regiment, troop, or company ... of the continental forces, either by land or sea, or in any part, post, detachment, or guard, on any pretense whatsoever, shall suffer such punishment, as by a general court-martial shall be ordered.
Quoted from W. Winthrop, Military Law and Precedents 954 (2d ed. 1920 Reprint).
Likewise, 220 years later, Article 94, Uniform Code of Military Justice, 10 USC § 894, proscribes mutiny as a crime against military good order and provides for the death penalty or other such punishment as a court-martial may direct.
Appellant and his confederates clearly, deliberately, and collectively set about to disobey the orders of their superiors and to organize a mutiny against the command and its mission.
Luckily, the Government chose a less sensational and onerous charge upon which to prosecute appellant for his misconduct. Although I find it highly unusual for the Gov*400emment to rely upon a statute (10 USC § 976) outside the Uniform Code of Military Justice but still within the bounds of Title 10, United States Code, for its prosecution of appellant, it is quite clear that appellant’s conduct was prejudicial to good order and discipline in the military and punishable as such. Art. 134, UCMJ, 10 USC § 934; see Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974). Accordingly, I join in affirming the decision of the Court of Criminal Appeals.